Citation Nr: 1600079	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  12-31 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.  He died in January 2015, and the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Columbia, South Carolina RO.  In September 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the appellant requested, and was granted, a 60 day abeyance period for the submission of additional evidence; the time has lapsed and no such evidence was received.

In March 2015, the appellant filed a motion pursuant to 38 U.S.C.A. § 5121A to substitute as the claimant in the matter pending before the Board.  An eligible person may file a request to be substituted as the appellant for purposes of processing a claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A).  Such request must be filed not later than one year after the date of the claimant's death.  A person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  Acknowledging that the RO has authorized the substitution, the Board accepts the appellant as the properly substituted claimant in the Veteran's appeal for service connection for COPD.


FINDING OF FACT

COPD was not manifested during the Veteran's service and it is not shown to be related to his service, to include as due to his herbicide exposure therein.


CONCLUSION OF LAW

COPD was not incurred in or caused by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in September 2010 and December 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The appellant has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for a VA examination in July 2012, which the Board finds to be adequate as it included a review of the Veteran's history and physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  That is, this examination, in the Board's judgment, shows a thorough consideration of the disability on appeal and provides the necessary information to adjudicate the claim.  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era, based on presumptive exposure to certain herbicide agents.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); COPD is not listed.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that for purposes of § 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The appellant contends that the Veteran's COPD was caused by exposure to smoke, rocket fuel, diesel fuel, gunpowder, and herbicides in service.  The Veteran stated that he was a tank gunner and, when the main gun shot, all smoke stayed in the tank and the fan did not work.  His service personnel records confirm that he served in Vietnam during the Vietnam Era.  As such, exposure to herbicides/Agent Orange in the course of such service is conceded.  The service records also show that he served as a gunner and armor crewman and he was assigned to a Sheridan tank brigade.  As exposure to smoke, rocket fuel, diesel fuel, gunpowder is consistent with the circumstances of his service, exposure to these substances is also conceded.  However, his STRs are silent for any complaints, findings, treatment, or diagnosis of any respiratory or pulmonary disability.  On March 1972 service separation examination, the lungs and chest were normal.

Inasmuch as COPD is not among the diseases listed in 38 C.F.R. § 3.309(e) (determined to be related to Agent Orange/herbicide exposure), the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection on a presumptive basis for COPD as due to Agent Orange exposure is not warranted.  The Board observes that extensive scientific studies have produced a limited list of disabilities related to Agent Orange exposure (see 38 C.F.R. § 3.309(e)).

The postservice treatment records show that the Veteran was diagnosed with COPD in January 2000, when he complained of being very short of breath over the previous 7 to 10 days; he was extremely dyspneic at rest and even more so with mild ambulation, and he had productive cough and night sweats.  He was hospitalized for respiratory distress with respiratory failure secondary to right lower lobe pneumonia superimposed on severe long-standing COPD and emphysema.  He was noted to have a long-standing history of tobacco abuse with 2 to 3 packs per day.  On follow-up treatment in February 2000, he was noted to be a 1.5 pack a day smoker for 30 years and he had quit smoking 2 years earlier.  Smoking cessation classes were offered, and he felt like they were needed.

Subsequent treatment records reflect consistent treatment for COPD.  On July 2009 treatment, the Veteran was noted to have a history of emphysema/COPD for which he had been on home oxygen for the previous 10 years; he reported that he was diagnosed in 2000.  He was a former 1 pack per day smoker for 30 years (a 30-pack-year smoking history) and he quit in 2000.  He reported that his shortness of breath was generally well-controlled and he wore oxygen whenever he exerted himself.  Following a physical examination, the impressions included severe COPD and pulmonary nodules as noted by CT.

On March 2011 treatment, the Veteran was fairly stable on his current regimen of medications; he stayed inside most of the time and stayed on O2 oxygen by nasal cannula.  He was noted to have distant tobacco use history.  The assessments included COPD/emphysema with oxygen dependency.  Dr. Worsham noted that the Veteran was exposed to Agent Orange in 1971-1972 as a Vietnam veteran, and opined that that may have an underlying role in his severe COPD/emphysema and oxygen dependency.

On July 2012 VA examination, the examiner noted that the Veteran was diagnosed with COPD in 2000 after presenting with severe dyspnea on exertion and shortness of breath at rest; he had been on continuous O2 since 2000.  The examiner further noted the Veteran's 30 pack year history of smoking, as well as a report in the claims file of "long standing smoking history two to three packs per day".  Treatment consisted of daily inhalational bronchodilator therapy and continuous oxygen therapy.  Following a physical examination, the examiner opined that the Veteran's COPD impacts on his ability to work due to severe dyspnea on exertion and baseline shortness of breath.  The examiner noted the Veteran's claim of COPD secondary to exposed fumes to include smoke, rocket fuel, diesel fuel and gunpowder on active duty.  The examiner further noted the Veteran's long history of heavy cigarette smoking per the claims file although it was minimized on examination by the Veteran.  The examiner opined that, due to a heavy history of cigarette use, the Veteran's pulmonary condition was less likely than not secondary to exposures while on active duty.

Social Security Administration (SSA) records show that the Veteran was granted disability benefits from January 2000 for a primary diagnosis of chronic pulmonary insufficiency.  No secondary diagnosis was established.

The weight of the evidence is against a finding that COPD manifested in service, or that the Veteran's COPD was related to his service or exposures therein.  His service treatment records do not show complaint, treatment, or diagnosis with respect to COPD, and he was diagnosed nearly 28 years after his separation from service.  

The 2012 VA examiner opined that, due to a heavy history of cigarette use, the Veteran's COPD was less likely than not secondary to exposures while on active duty.  The Board finds the July 2012 VA examination to be entitled to great probative weight, as it took into account a thorough review of the Veteran's assertions, his claims file, and his medical history.  The examiner's opinions also include historically accurate explanations of rationale that cite to factual data.  Further, the examiner clearly reviewed all the evidence of record, including the Veteran's contentions that his COPD was related to exposure to "fumes to include smoke, rocket fuel, diesel fuel, and gunpowder."  

As for the March 2011 opinion of Dr. Worsham to the extent that exposure to Agent Orange in Vietnam "may have underlying role in his severe COPD/emphysema and oxygen-dependency," the opinion is equivocal and has no probative value.  The language that it "may" (or may not) be related does not tend to prove a material issue of fact, that is, that the Veteran's COPD was due to Agent Orange exposure.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as 'the veteran's death may or may not have been averted'); see also McLendon v. Nicholson, 20 Vet. App. 79, 85 (a speculative medical opinion as to causation cannot establish a medical nexus to service).  

The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's COPD and his service is the report of the July 2012 VA examination wherein the examiner opined that the Veteran's current COPD is unrelated to service.  The Board finds the examiner's opinion probative and (and for the reasons stated above) persuasive.   

Regarding the Veteran's and appellant's own opinions that the Veteran's COPD was due to his service, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the probable etiology of a disorder such as COPD falls outside the realm of common knowledge of a lay person.  They have no demonstrated or alleged expertise in determining a medical nexus, and they do not offer any supporting medical opinion or medical treatise evidence.  Therefore, their opinions in this matter have no probative value.  

Accordingly, the preponderance of the evidence is against the claim of service connection for COPD, and the claim must be denied.


ORDER

Service connection for COPD is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


